UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO. 18-24272-CIV-SMITH

NLG, LLC,

Appellant/Defendant,
vs.
LIZA HAZAN and

SELECTIVE ADVISORS GROUP, LLC,

Appellees/Plaintiffs.
/

 

ORDER GRANTING MOTION TO DISMISS APPEAL

This matter is before the Court on Appellees/Plaintiffs Liza Hazan and Selective Advisors
Group, LLC’s Motion to Dismiss Appeal [DE 22], Appellant/Defendant NLG, LLC’s response
[DE 29], and Appellees/Plaintiffs’ reply [DE 30]. This is an appeal from an order entered by the
Bankruptcy Court in Liza Hazan’s (Hazan) Chapter 11 proceedings. Hazan and Selective Advisors
Group, LLC (Selective) move to dismiss the appeal pursuant to the equitable mootness doctrine.
For the reasons set forth below, the Motion to Dismiss Appeal is granted.
I. BACKGROUND

In 2007, Hazan purchased a home on Fisher Island in Miami Beach, Florida (the Property)
from NLG. As part of the sale, NLG retained a mortgage and a note from Hazan. Almost from
the time of the purchase, Hazan and NLG have been litigating over the mortgage and note. Asa
result, there are numerous state court judgments relating to the mortgage and note and the parties’
liabilities to each other. The state court judgments at issue all predate the filing of Hazan’s Chapter

11 filing.
NLG, LLC (NLG) appeals from the Bankruptcy Court’s Final Judgment on Counts I, II,
and III of Plaintiffs’ Third Amended Complaint Determining Validity, Priority and Extent of Liens
and Setting Trial on Counts IV through IX. Count I sought a determination of the extent, validity,
and priority of NLG’s claim of lien; Count II sought to avoid NLG’s security interest pursuant to
11 U.S.C. § 544; and Count III sought to quiet title to the Property pursuant to Florida Statutes §§
65.081 and 65.011. The Bankruptcy Court’s order sought to reconcile all of the state court
judgments and determine the parties’ rights to the Property. Thus, an understanding of the state
court proceedings and Bankruptcy Court proceedings is necessary.

State Court Proceedings

In April 2008, NLG sued Hazan for breach of the terms of the promissory note in Miami-
Dade Circuit Court. The trial court entered a default final judgment against Hazan (the Scola
Judgment). The Scola Judgment awarded NLG $1.6 million in monetary damages but did not
order foreclosure on the Property. In December 2011, NLG filed a second action in Miami-Dade
Circuit Court seeking to foreclose on the mortgage (Foreclosure Action). In February 2013, the
court ruled that NLG had made an election of remedies in its previous action and, therefore, was
precluded from foreclosing on the mortgage (the Eig Order). NLG appealed the Eig Order to the
Third District Court of Appeal.

While all of this was going on, in February 2012, 9197-5904 Quebec, Inc. (Quebec, Inc.)
obtained a judgment by confession against NLG in New York Supreme Court in the amount of $5
million (the Quebec Judgment). Quebec, Inc. assigned the Quebec Judgment to Selective! and

Selective filed to domesticate the Quebec Judgment in Florida (the Domestication Case). In July

 

! The principal of Selective is Hazan’s husband, Sean Meehan.

2
2014, Selective filed proceedings supplementary in the Domestication Case to seize and attach the
Scola Judgment for purposes of partially satisfying the Quebec Judgment. On August 20, 2014,
an order was entered in the Domestication Case assigning the Scola Judgment to Selective as well
as “all of NLG, LLC’s rights, claims and benefits held against Elizabeth Hazan” (the Lopez Order).
The Lopez Order also determined that $2.7 million was the correct sum to be credited to NLG for
the Scola Judgment because of interest on the $1 .6 million original judgment amount. The Lopez
Order also noted that the amount that should be credited to NLG could be adjusted at a further
hearing. On August 20, 2014, Selective filed a satisfaction of the Scola Judgment and the
mortgage.

In a lawsuit filed by NLG against Hazan in New York Supreme Court to domesticate the
Scola Judgment in New York, Selective sought to intervene. On October 30, 2014, the New York
Supreme Court entered an order recognizing the assignment of the Scola Judgment to Selective
under the Lopez Order and substituted Selective for NLG in the New York action (the Jaffe Order).
On November 13, 2014, the New York judge dismissed the case based on the satisfaction of
judgment in the underlying action.

On November 25, 2014, the Third District Court of Appeal, holding that NLG’s prior suit
for breach of the promissory note was not an election of remedies precluding a foreclosure action,
issued its mandate reversing and remanding the Foreclosure Action. On remand of the Eig Order,
the trial court entered a final foreclosure judgment in favor of NLG (the Gordo Judgment). The
Gordo Judgment found that NLG was a secured creditor with a valid interest in the Property and
was entitled to a foreclosure judgment in the amount of $4.8 million. An order of foreclosure was
entered and the foreclosure sale was set for January 12, 2016. Hazan appealed the Gordo Judgment

but later voluntarily dismissed the appeal.
Bankruptcy Court Proceedings

On January 11, 2016, the day before the scheduled foreclosure sale, Hazan filed for Chapter
11 protection staying the foreclosure sale. As part of the bankruptcy proceedings, NLG filed a
proof of claim against the Property in the amount of the Gordo Judgment. On August 21, 2016,
Selective initiated an adversary proceeding against NLG seeking a determination of the nature and
extent of the proof of claim. Hazan joined the adversary proceeding. In the adversary proceeding,
Selective and Hazan argues that NLG had no remaining claim against Hazan or the Property based
on the state court orders and judgments.

On October 31, 2017, the Bankruptcy Judge issued his Final Judgment on Counts I, II, and
Il of Plaintiffs’ Third Amended Complaint Determining Validity, Priority and Extent of Liens
and Setting Trial on Counts IV through IX (the Bankruptcy Judgment). The Bankruptcy Judgment
acknowledged all of the state court orders and judgments and noted that full faith and credit must
be given to all of the state court judgments. The Bankruptcy Judgment determined that, based on
all of the state court orders and judgments, NLG did not have a valid lien on the Property because
the note and mortgage had been satisfied. The Bankruptcy Judgment, therefore, disallowed NLG’s
proof of claim. Finally, the Bankruptcy Judgment ordered that Selective give credit to NLG in the
amount of $4.8 million, as awarded by the Gordo Judgment.

NLG appealed the Bankruptcy Judgment. After entry of the Bankruptcy Judgment, Hazan
filed an amended disclosure statement and an amended plan of reorganization. The disclosure
statement recognized several valid claims against the Property but, as a result of the Bankruptcy
Judgment, did not recognize NLG’s claim. The reorganization plan specifically dealt with the
other claims. According to the disclosure statement, Chase Bank agreed to withdraw its objections

to the proposed reorganization plan. The disclosure statement recognized that Chase Bank had a
first-priority security interest that would have adequate protection from other creditors in the form
of an equity cushion on the Property. Another creditor with a valid claim against the Property,
6913 Valencia, LLC, agreed to subordinate its claim until the claims with higher priority, including
Chase Bank’s claim, were satisfied. Another creditor, Valencia Estates Community Association,
Inc., settled its claim against the Property and withdrew its objections to the reorganization plan.
The Internal Revenue Service also held a secured claim and was to be paid out over ten years. The
disclosure statement also noted that the equity in the Property would support a refinancing, which
could be used to support funding a plan if necessary.

On December 13, 2017, the Bankruptcy Court approved the disclosure statement. On May
30, 2018, the Bankruptcy Court held a confirmation hearing on Hazan’s proposed reorganization
plan. At the hearing, NLG advised the Bankruptcy Court that an appeal of the Bankruptcy
Judgment was pending before Judge Gayles. NLG’s counsel agreed that there was no stay in place
and the Bankruptcy Judge warned NLG that if plan confirmation and consummation occur “it may
moot out the appeal . . . If there’s a stay, then nothing can happen until that matter is decided .. .”
NLG did not raise any objections to entry of the confirmation order nor did it seek a stay. On June
12, 2018, the Bankruptcy Court entered an order approving Hazan’s plan of reorganization.
Accordingly, Hazan began making payments under the plan. On August 18, 2018, NLG filed a
motion to stay the bankruptcy proceedings until the appeal was filed. The Bankruptcy Court
denied the motion to stay.

On August 23, 2018, Judge Gayles dismissed NLG’s appeal of the Bankruptcy Judgment
on the grounds that it was not a final order and NLG had failed to obtain a certificate of
appealability. NLG then sought certification from the Bankruptcy Court, which, on October 11,

2018, certified its judgment as final. On October 17, 2018, NLG filed its Notice of Appeal in the
instant case. On the same day, NLG also filed a motion to stay the instant case and a few days
later NLG filed an amended motion to stay, both of which were denied by the previously assigned
district judge. On December 6, 2018, the Bankruptcy Court entered an order discharging Hazan.

Ul. DISCUSSION

Hazan and Selective seek to dismiss this appeal based on the doctrine of equitable
mootness. NLG argues that before this Court can dismiss the appeal based on equitable mootness,
it must first determine whether the Bankruptcy Court, pursuant to the Rooker-Feldman doctrine,
lacked jurisdiction to hear the issues raised by the Third Amended Complaint. The Court will first
address whether Rooker-Feldman prevented the Bankruptcy Court from considering the issues
raised by the Third Amended Complaint. Then the Court will address whether the appeal should
be dismissed under equitable mootness.

A. Rooker-Feldman Is Not Applicable

NLG maintains that, under the Rooker-Feldman doctrine, the Bankruptcy Court lacked
jurisdiction to hear the issues raised in the Third Amended Complaint because it relitigated the
same issues that had been rejected by the state court judge in the foreclosure action. Under Rooker-
Feldman a party losing in state court is barred from seeking what in substance would be appellate
review of the state court judgment in a United States district court, based on the losing party’s
claim that the state judgment itself violates the loser’s federal rights. See District of Columbia
Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983); Rooker v. Fidelity Trust Co., 263 U.S.
413, 416 (1923). The Supreme Court has reiterated that Rooker-Feldman applies only in narrow
circumstances, specifically in “cases brought by state-court losers complaining of injuries caused
by state-court judgments rendered before the district court proceedings commenced and inviting

district court review and rejection of those judgments.” Exxon Mobil Corp. v. Saudi Basic Indus.
Corp., 544 U.S. 280, 284 (2005). Thus, Rooker-Feldman does not apply when the parties to the
cases are not the same. Johnson v. De Gandy, 512 U.S. 997, 1006 (1994); Roe v. State of Ala. by
and Through Evans, 43 F.3d 574, 580 (11th Cir. 1995) (holding Rooker-Feldman does not apply
because plaintiffs were not parties to state court action). Those narrow circumstances are not
present in the instant case.

First, the parties in the Bankruptcy case and the state foreclosure action are not the same
because Selective was not a party to the state court foreclosure action. While NLG argues in its
Initial Brief on Appeal [DE 6] that Selective had numerous opportunities to raise its claims in state
court, NLG does not dispute that Selective was not a party to the foreclosure action and, in fact,
Selective’s attempt to become a party through intervention was denied. Second, neither Hazan nor
Selective sought to overturn the state foreclosure judgment or have it declared null and void and
neither argues that the state court foreclosure judgment violated their federal rights. Thus, NLG
has not shown that the narrow circumstances under which Rooker-Feldman applies have been
established in the instant case. Additionally, NLG admitted, in its Answer to Hazan and Selective’s
Third Amended Complaint, that the Bankruptcy Court had jurisdiction over the claims in the Third
Amended Complaint. Accordingly, Rooker-Feldman did not bar Hazan and Selective’s claims in
the Bankruptcy proceedings.

B. NLG’s Appeal is Equitably Moot

Hazan and Selective argue that NLG’s appeal should be dismissed under the doctrine of
equitable mootness. In the bankruptcy context, the doctrine of equitable mootness permits a court
to dismiss an appeal based on its lack of power to rescind certain transactions. Jn re Winn Dixie
Stores, Inc., 286 F. App’x 619, 623 (11th Cir. 2008). “Central to a finding of mootness is a

determination by an appellate court that it cannot grant effective relief. Put another way, the court
must determine whether the ‘reorganization plan has been so substantially consummated that
effective relief is no longer available.’” In re Club Assocs., 956 F.2d 1065, 1069 (11th Cir. 1992)
(quoting Miami Ctr. Ltd. P’ship v. Bank of N.Y., 820 F.2d 376, 379 (11th Cir. 1987)). The test for
mootness attempts to strike “the proper balance between the equitable considerations of finality
and good faith reliance on a judgment and the competing interests that underlie the right of a party
to seek review of a bankruptcy court order adversely affecting him.” Jn re Club Assocs., 956 F.2d
at 1069.

To determine whether a confirmation plan has progressed to a point where effective judicial
relief is no longer a viable option, a reviewing court should consider:

Has a stay pending appeal been obtained and if not, why not?

Has the plan been substantially consummated? If so, what kind of transactions have been
consummated?

What type of relief does the appellant seek on appeal?

What effect would granting the relief have on interests of third-parties not before the court?

Would relief affect the re-emergence of the debtor as a revitalized entity?
Id. at 1069 n.11. Further, a court should not allow a piecemeal dismantling of a reorganization
plan. Miami Ctr. Ltd. P’ship v. Bank of N.Y., 838 F.2d 1547, 1555 (11th Cir. 1988).

Hazan and Selective argue that the answers to most of these questions weigh in favor of a
finding that Hazan’s confirmation plan has progressed beyond a point where effective judicial

relief is available. Specifically, Hazan and Selective argue: NLG failed to timely seek a stay of

 

2 NLG cites several Third Circuit cases that question and limit the application of the equitable
mootness doctrine. None of these cases are binding on this Court. Moreover, the Eleventh Circuit,
as recently as August 2018, has recognized the doctrine as applying in the Chapter 11
reorganization context. See Bennett v. Jefferson Cty., Ala., 899 F.3d 1240, 1242 (11th Cir. 2018).
the Bankruptcy Judgment on appeal; Hazan’s reorganization plan has been substantially
consummated; and modification of the plan would unfairly impact innocent third-parties and
Hazan’s reorganization.

Failure to obtain a stay weighs in favor of finding an appeal moot. In re Winn Dixie, 286
F. App’x at 623. This is because of “the important policy of bankruptcy law that court-approved
reorganization plans be able to go forward based on court approval unless a stay is obtained.”
Miami Ctr., 838 F.2d at 1555. Here, NLG did not timely seek a stay and, as a result, NLG’s
motions to stay were denied. The Bankruptcy Judgment was issued on October 31, 2017. NLG
filed its first appeal of the judgment on November 9, 2017.3 NLG did not seek a stay. At the May
30, 2018 Confirmation Hearing, NLG’s counsel agreed that there was no stay in place and the
Bankruptcy Judge warned NLG that if the plan confirmation and consummation occur “it may
moot out the appeal . . . If there’s a stay, then nothing can happen until that matter is decided...”
NLG eventually sought a stay on August 8, 2018, over nine months after the Bankruptcy Judgment
was entered, almost three months after the confirmation hearing, and nearly two months after the
entry of the Confirmation Order. On August 22, 2018, the Bankruptcy Court denied the motion to
stay as untimely. This appeal was filed on October 17, 2018 and NLG sought a stay immediately,
which the previously assigned district judge denied. By that time, however, nearly a year had
passed since the Bankruptcy Judgment had been issued, the plan had been confirmed, and

substantially consummated. Thus, NLG did not timely seek a stay.

 

3 As noted in the Background section, on August 23, 2018, this initial appeal was dismissed
because, at that time, the Bankruptcy Judgment was not an appealable final order.

9
Hazan and Selective next argue that Hazan’s reorganization plan has been substantially
consummated as claims have been settled and funds have been disbursed. Under the Bankruptcy
Code, “substantial consummation” means:

(A) transfer of all or substantially all of the property proposed by the plan to be
transferred;

(B) assumption by the debtor or by the successor to the debtor under the plan of the

business or of the management of all or substantially all of the property dealt with

by the plan; and

(C) commencement of distribution under the plan.

11 U.S.C. § 1101(2). First, Hazan and Selective contend that all of the property proposed by the
plan to be transferred has been transferred. Specifically, the Plan called for all pre-petition
property of the estate to re-vest in the Reorganized Debtor and that has happened. Second, Hazan
has assumed all obligations and management of all property dealt with by the Plan. Third, Hazan
has commenced distributions under the Plan, has made payments under the Plan, and has
substantially completed distributions to unsecured creditors under the Plan. Hazan has made more
that $500,000 in distributions. After the filing of the instant motion to dismiss, Hazan was granted
a discharge in her bankruptcy.

NLG does not contest that the Plan has been substantially consummated; instead, it argues
that the relief it seeks would affect only the Property and, thus, other creditors would not be
affected. This, however, amounts to a piecemeal dismantling of the Plan, which the Eleventh
Circuit has warned against. See Miami Ctr. Ltd. P’ship, 838 F.2d at 1555. Moreover, NLG fails
to recognize that other creditors settled their claims or agreed to subordinate their claims to other

secured creditors based on the Bankruptcy Judgment determining that Selective had satisfied its

lien against Hazan and that NLG’s lien had been extinguished.

10
NLG was not the only creditor with a security interest in the Property; the Internal Revenue
Service, Chase Bank, Valencia Estates Community Association, Inc., and 6913 Valencia, LLC
also had security interests in the Property. These creditors supported the Hazan’s plan, which
included the disallowance of NLG’s claim. With the disallowance of NLG’s claim, these creditors
were afforded an equity cushion securing Hazan’s debts to them. If NLG’s claim were reinstated,
these creditors would lose this security.4 Neither Chase Bank nor 6913 Valencia, LLC had |
consented to the earlier disclosure statement which did not incorporate the disallowance of NLG’s
claim. Thus, modifying the reorganization plan, as NLG’s requested relief would do, would
adversely affect all creditors who relied on the extinguishment of NLG’s claim in agreeing to the
reorganization plan. See In re Winn-Dixie, 286 F. App’x at 623-24 (concluding that appellants’
appeal was equitably moot because granting the relief sought — an order reinstating appellants’
extinguished claims and awarding appellants with shares held in reserve pursuant to the terms of
the plan — would affect a material component of the reorganization plan as other creditors agreed
to the plan on the basis that no additional shares would be paid out); see also Miami Center Ltd.
P’ship, 820 F.2d at 380 (dismissing appellant’s claim as equitably moot because “the impact of
the proposed relief on the organization plan and innocent creditors would be significant.”).
Furthermore, non-secured creditors may have also relied on the disallowance of NLG’s claim

because the disclosure statement noted that the equity in the Property would support a refinancing,

 

4 At first glance it would appear that Chase Bank would not be affected because it holds a first
priority mortgage. However, in the Adversary Proceeding, NLG asserted that Chase Bank lost its
priority position. Thus, if NLG’s claim were reinstated, a determination as to the priority of the
two liens would need to be made and, depending on the outcome, Chase Bank could be adversely
affected.

11
which could be used to support funding a plan if necessary. Reinstatement of NLG’s claim would
reduce or wipe-out that equity.

Having considered the factors relevant to a finding of equitable mootness, the Court finds
that NLG failed to timely seek a stay of the Bankruptcy Judgment, despite warning from the
Bankruptcy Judge that failure to do so could make NLG’s appeal moot; Hazan has substantially
consummated the Plan and has been discharged; the relief requested by NLG would require a
piecemeal dismantling of the Plan; and the relief requested by NLG would adversely affect
innocent third-party creditors who relied on the disallowance of NLG’s claim in supporting the
Plan. Consequently, NLG’s appeal is equitably moot.

Accordingly, it is

ORDERED that Appellees/Plaintiffs Liza Hazan and Selective Advisors Group, LLC’s
Motion to Dismiss Appeal [DE 22] is GRANTED:

a) This appeal is DISMISSED.

b) All pending motions not otherwise ruled upon are DENIED as moot.

c) This case is CLOSED.

CoO

DONE AND ORDERED in Fort Lauderdale, Florida, this |

Anti)—

RODNEY SMITH
UNITED STATES DISTRICT JUDGE

day of September, 2019.

cc: All counsel of record

12
